GRIFFIS, P.J.,
dissenting:
¶ 14. I respectfully dissent.
¶ 15. I agree that this case is controlled by the Mississippi Supreme Court’s decision in Vaughn v. Davis, 36 So.3d 1261, 1264 (Miss.2010). The supreme court held “we reaffirm that the paramount and ultimate goal in every child custody case must be the best interests of the child.” Id. (quoting In re Dissolution of Marriage of Leverock and Hamby, 23 So.3d 424, 429 (Miss.2009)). Indeed, “the polestar consideration in child custody cases is the best interest and welfare of the child.” Albright v. Albright, 437 So.2d 1003, 1005 (Miss.1983).
¶ 16. However, I find that the chancellor’s decision was based on the best interest of the child, and I find no reversible error.